FILED
                                                                          DEC 10 2018
                           NOT FOR PUBLICATION
                                                                     SUSAN M. SPRAUL, CLERK
                                                                        U.S. BKCY. APP. PANEL
                                                                        OF THE NINTH CIRCUIT



             UNITED STATES BANKRUPTCY APPELLATE PANEL
                       OF THE NINTH CIRCUIT

In re:                                               BAP Nos. NC-17-1336-FBKu
                                                              NC-17-1354-FBKu
THOMAS RICHARD McINNIS,                                       (Consolidated)

                    Debtor.                          Bk. No.       17-52291

THOMAS RICHARD McINNIS,

                    Appellant,

v.                                                   MEMORANDUM*

SANTA CRUZ COUNTY TAX
COLLECTOR; SELECT PORTFOLIO
SERVICING, INC.,

                    Appellees.

                 Argued and Submitted on November 29, 2018
                         at San Francisco, California

                             Filed – December 10, 2018

               Appeal from the United States Bankruptcy Court
                   for the Northern District of California

         *
        This disposition is not appropriate for publication. Although it may be cited for
whatever persuasive value it may have, see Fed. R. App. P. 32.1, it has no precedential
value, see 9th Cir. BAP Rule 8024-1.
          Honorable Stephen L. Johnson, Bankruptcy Judge, Presiding



Appearances:        Appellant Thomas Richard McInnis, pro se, on brief;
                    Jessica Claudine Espinoza argued for appellee Santa Cruz
                    County Tax Collector.



Before: FARIS, BRAND, and KURTZ, Bankruptcy Judges.

                                INTRODUCTION

      Chapter 131 debtor Thomas Richard McInnis appeals from the

bankruptcy court’s orders denying an extension of time to file his

schedules, denying an extension or imposition of the automatic stay, and

dismissing his case with a two-year bar on refiling. He argues that the

bankruptcy court failed to consider his emotional, physical, and financial

condition when it dismissed his case – his twelfth bankruptcy case since

2008 and his fourth case within a year. Despite his extensive history of

failed bankruptcy cases, he claims that he is now ready and willing to

complete the bankruptcy process. The bankruptcy court did not err when it

refused to credit this assertion.

      We AFFIRM.




      1
        Unless specified otherwise, all chapter and section references are to the
Bankruptcy Code, 11 U.S.C. §§ 101-1532, and all “Rule” references are to the Federal
Rules of Bankruptcy Procedure.

                                           2
                            FACTUAL BACKGROUND2

A.     Mr. McInnis’ history of bankruptcy filings

       Since 2008, Mr. McInnis has filed twelve bankruptcy petitions, all of

which were dismissed. Including the present case, his five most recent

cases were dismissed for failure to file required documents.

       Mr. McInnis claims that his string of bankruptcy filings was due to

the economic recession and a conspiracy against him perpetrated by the

local government. Prior to July 2015, he filed seven bankruptcy petitions,

which he claims “were due to the great recession[.]” Then, he was arrested

in July 2015 on unspecified criminal felony charges, and he explains that

“all of my [subsequent] bankruptcies were due to the county trying to steal

my lots without legal notification[,]” perhaps as “political retribution” for

an unsuccessful campaign for county supervisor. He represented that the

criminal charges were dismissed by the district attorney in January 2018,3

but that he has had to travel between California and Nevada to care for his

ailing father. He claims that the multiple bankruptcy filings were necessary

“to save my real property from a fire sale by virtue of an unnecessary

foreclosure or illegal tax seizure of my real property.”


       2
         We exercise our discretion to review the bankruptcy court’s docket, as
appropriate. See Woods & Erickson, LLP v. Leonard (In re AVI, Inc.), 389 B.R. 721, 725 n.2
(9th Cir. BAP 2008).
       3
       Based on Mr. McInnis’ motion to continue oral argument in this appeal, it
appears that the criminal charges are still pending.

                                             3
B.     Mr. McInnis’ tax-defaulted properties

       Mr. McInnis owns two empty lots in Aptos, California (the “Subject

Lots”). According to appellee Santa Cruz County Tax Collector (the

“County”), Mr. McInnis has not paid any property taxes on the Subject Lots

since 2007. The Subject Lots were declared tax-defaulted4 in July 2007.

       In 2011, the County obtained the power to sell the Subject Lots and

scheduled the properties for auction in 2014. The County represented that

it attempted to sell the Subject Lots four times since 2014, but each time,

Mr. McInnis filed a bankruptcy petition to hinder or delay the sale.

       The most recent sale was scheduled for September 22, 2017. The

County notified Mr. McInnis that the Santa Clara County Board of

Supervisors would purchase the Subject Lots unless he redeemed the

properties by 5:00 pm on that date.5 At that time, he owed a combined total

of approximately $100,000 in delinquent property taxes on the Subject Lots.

C.     The present bankruptcy case

       Mr. McInnis filed a skeletal chapter 13 bankruptcy petition two days


       4
        Section 126 of the California Revenue and Tax Code defines “tax-defaulted
property” as “real property which is subject to a lien for taxes which, by operation of
law and by declaration of the tax collector, are in default and from which the lien of the
taxes for which it was declared tax-defaulted has not been removed.” Cal. Rev. & Tax.
Code § 126.
       5
         The amount necessary to redeem property is the sum of “(a) The total amount
of all prior year defaulted taxes[;] (b) Delinquent penalties and costs[;] (c) Redemption
penalties[; and] (d) A redemption fee . . . .” Cal. Rev. & Tax. Code § 4102.

                                             4
before the scheduled sale of the Subject Lots.6 It was his fourth bankruptcy

filing within the past year. He did not file his schedules, statement of

financial affairs, statement of current monthly income, calculation of

disposable income, or chapter 13 plan. The bankruptcy court ordered him

to file those documents within fourteen days or risk dismissal.

D.    The motion to impose or extend the automatic stay

      On September 22, 2017, Mr. McInnis filed a motion to impose or

extend the automatic stay (“Motion to Impose Stay”). He explained, “I have

filed several bankruptcies in the past year but I was unable to complete the

process because I was busy working and caring for my ailing father, so the

automatic stay . . . might not go into place.” He further stated that his most

recent petition “was prepared and filed in an expedited manner to stop a

last minute unnecessary foreclosure sale of his home on September 20, 2017

and an illegal tax sale of the debtor’s empty lots scheduled on or after

September 22, 2017.”

      Mr. McInnis explained that his father had various health problems

and only recently moved to California, where Mr. McInnis could better care

for him. He stated that his father would live in an RV on the Subject Lots

and contribute toward the payment of back taxes. He promised that he



      6
         In apparent anticipation of the sale, Mr. McInnis transferred a ten percent
interest in the Subject Lots, without consideration, to Tami Lee Davis on September 7,
2017. Ms. Davis also filed a chapter 13 petition on the same day as Mr. McInnis.

                                           5
would “complete [his] schedules and get them filed with the court on time .

. . .”

         The County filed an opposition to the Motion to Impose Stay and

asked the bankruptcy court to confirm that the automatic stay was not in

effect under § 362(c)(4)(A)(I) because Mr. McInnis had more than two

bankruptcy cases dismissed within the previous year. The County also

requested that the court decline to impose the automatic stay because

Mr. McInnis did not file his petition in good faith.

E.       The motion to extend the filing deadline

         While the Motion to Impose Stay was pending, Mr. McInnis filed a

motion requesting a forty-five day extension of time to file his schedules

and other documents (“Motion to Extend Deadline”). He stated that he was

working and caring for his father so “was unable to gather all the necessary

documents for completing the chapter 13 schedules, statement of affairs,

plan, and other information and documents . . . when the petition was

filed.”

         Two days later, the bankruptcy court denied the Motion to Extend

Deadline (“Deadline Extension Order”). It stated that, “[g]iven Debtor’s

numerous bankruptcy case filings, the court does not find that Debtor’s

reason for extension of time is credible . . . .” It noted that Mr. McInnis had

filed eleven other cases and had “failed to disclose all prior cases on his

voluntary petition.”


                                       6
       The bankruptcy court also issued an order (“OSC”) for Mr. McInnis

to appear and show cause why the court should not dismiss his case with a

two-year bar on refiling.

F.     Hearing on the OSC and Motion to Impose Stay

       The bankruptcy court held a hearing on the OSC and the Motion to

Impose Stay.7 Mr. McInnis repeated his arguments in his filings: that the

recession had hurt his finances and that he had struggled to care for his

father. However, he stated, “I would love the opportunity to go through

this process with the Bankruptcy Court because I now have my dad’s

medical issues under control.”

       The bankruptcy court first addressed the OSC. It told Mr. McInnis



       7
        Just before the hearing, Mr. McInnis filed a declaration with exhibits in support
of the Motion to Impose Stay and Motion to Extend Deadline (even though the latter
had already been denied). He argued that the County’s sale of the Subject Lots was
improper and that the County Board of Supervisors was attempting to acquire the
Subject Lots at a “fire sale,” rather than pay the fair market value.

        He “apologize[d] for all [his] past bankruptcy filings,” but explained that he did
so “in an emergency to protect [his] asset from being stolen for 20 cents on the dollar.”
He said that his father agreed to sell his residence in Nevada and loan Mr. McInnis
$97,000 to pay the delinquent property taxes, but only if the bankruptcy court imposed
a stay for sixty days.

        At the hearing, the bankruptcy court acknowledged that it had reviewed the
declaration and exhibits and stated that they were essentially “duplicative of what was
included in the original motion to extend time, which is an explanation for the repeated
filings and the sort of personal challenge that Mr. McInnis has faced. So I don’t think
there’s anything new in it.”

                                             7
that his case was “probably the worst case of abuse of the bankruptcy

system that I’ve seen in quite some time that doesn’t involve just flat out

people lying on their schedules.” It noted that Mr. McInnis had filed at

least eleven bankruptcy cases and that “none of them have gone

anywhere.” Additionally, many of the previous cases were dismissed for

Mr. McInnis’ failure to file schedules, which indicated that “it’s just a

repeated pattern of you filing cases as soon as the County gets close to

selling or dealing with property that’s been tax defaulted . . . .” The court

told Mr. McInnis that “the case doesn’t look like you’re filing in good

faith.”

      Nor did the bankruptcy court see any hope of rehabilitation. It

chastised Mr. McInnis for his multiple filings and noted that the creditor

matrix listed only five creditors, none of which represented consumer debt.

It stated, “[I]t just suggests to me that you’re filing these cases repeatedly,

solely to frustrate the County, and you just file them as – to get that stay

that you think will apply. In this case, there actually wasn’t a stay.”

Further, the court was suspicious of a prepetition transfer: “just before you

filed the case, you transferred ten percent interest in this property to some

third party, which really strongly suggests that you’re attempting to

hinder, delay or defraud your creditors.”

      The bankruptcy court stated that it would dismiss the case with a bar

on refiling. It told him that if he needed to file a petition, he had to seek


                                        8
approval from the court in advance.

      In light of the dismissal, the bankruptcy court did not consider the

Motion to Impose Stay, but it stated that, if it did, it would deny the motion

because “it just doesn’t make any sense on the facts of the case, so even if

the case remained alive, you wouldn’t have any benefit from it because you

don’t even have an automatic stay at this point, because you’ve applied for

it; I haven’t granted it; it’s not there.”

      The bankruptcy court entered its order on the OSC (“Dismissal

Order”) dismissing the bankruptcy case with prejudice with a two-year bar

on refiling. It ordered that Mr. McInnis “is barred for two (2) years, from

the date of entry of this order, from filing a bankruptcy case in any chapter

in the Northern District of California without prior court order authorizing

such filing.” It separately entered an order (“Stay Order”) denying the

Motion to Impose Stay as moot, given that the court dismissed the case.

      Mr. McInnis timely filed his notice of appeal from the Dismissal

Order, Stay Order, and Deadline Extension Order.

                                 JURISDICTION

      The bankruptcy court had jurisdiction pursuant to 28 U.S.C. §§ 1334

and 157(b)(1) and (b)(2)(G). We have jurisdiction under 28 U.S.C. § 158.

                                      ISSUES

      (1) Whether the bankruptcy court erred in dismissing Mr. McInnis’

case with a two-year bar on refiling.


                                             9
      (2) Whether the bankruptcy court erred in denying the Motion to

Extend Deadline.

      (3) Whether the bankruptcy court erred in denying the Motion to

Impose Stay.

                          STANDARDS OF REVIEW

      We review the bankruptcy court’s decision to dismiss a case under an

abuse of discretion standard. Marshall v. Marshall (In re Marshall), 721 F.3d

1032, 1045 (9th Cir. 2013); Sullivan v. Harnisch (In re Sullivan), 522 B.R. 604,

611 (9th Cir. BAP 2014). The decision to dismiss a bankruptcy case with

prejudice and impose a filing bar is also reviewed for an abuse of

discretion. Leavitt v. Soto (In re Leavitt), 171 F.3d 1219, 1226 (9th Cir. 1999).

       We similarly review for an abuse of discretion the bankruptcy

court’s ruling regarding extensions of time to file documents. Nunez v.

Nunez (In re Nunez), 196 B.R. 150, 155 (9th Cir. BAP 1996); see Tillman v.

Danielson (In re Tillman), BAP No. CC-07-1432, 2008 WL 8462961, at *1 n.7

(9th Cir. BAP July 17, 2008) (applying Rule 9006(b) standard to Rule

1007(c)).

      We apply a two-part test to determine whether the bankruptcy court

abused its discretion. First, we consider de novo whether the bankruptcy

court applied the correct legal standard. Then, we review the bankruptcy

court’s factual findings for clear error. In re Sullivan, 522 B.R. at 611 (citing

United States v. Hinkson, 585 F.3d 1247, 1261-62 (9th Cir. 2009) (en banc)).


                                         10
We must affirm the bankruptcy court’s factual findings unless we conclude

that they are illogical, implausible, or without support in the record. Id. at

612 (citing Hinkson, 585 F.3d at 1262).

      The bankruptcy court’s “mootness determination is reviewed de

novo, while the underlying factual determinations are reviewed for clear

error.” Nat. Res. Def. Council v. Cty. of L.A., 840 F.3d 1098, 1102 (9th Cir.

2016). “De novo review requires that we consider a matter anew, as if no

decision had been made previously.” Francis v. Wallace (In re Francis), 505

B.R. 914, 917 (9th Cir. BAP 2014) (citations omitted).

                                 DISCUSSION

      On appeal, Mr. McInnis asks that we reverse the bankruptcy court’s

dismissal of his case, extend the deadline for him to file his bankruptcy

documents, and impose or extend the automatic stay. He makes three

arguments regarding the orders on appeal: (1) that the bankruptcy court

failed to properly consider the evidence of his “emotional, physical, and

financial situation,” including his father’s health and the impact of the

recession, (2) that he is now able to complete the bankruptcy process, and

(3) that he is properly using bankruptcy to protect himself against a

“predatory creditor,” the County.




                                        11
A.    The bankruptcy court did not abuse its discretion in dismissing the
      chapter 13 case with a two-year bar on refiling.

      1.     The bankruptcy court has discretion to dismiss a case sua
             sponte for abuse of process.

      In relevant part, § 1307(c) provides that, upon a party’s motion, “the

court may convert a case under this chapter to a case under chapter 7 of

this title, or may dismiss a case under this chapter, whichever is in the best

interests of creditors and the estate, for cause . . . .” The use of the word

“may” indicates that dismissal of a case is within the discretion of the trial

court. See Schlegel v. Billingslea (In re Schlegel), 526 B.R. 333, 339 (9th Cir.

BAP 2015).

      “The Ninth Circuit has concluded that a debtor’s bad faith in filing a

chapter 13 petition is cause for dismissal under § 1307(c). In determining

whether a chapter 13 petition has been filed in bad faith, a bankruptcy

court must review the ‘totality of the circumstances.’” Ho v. Dowell (In re

Ho), 274 B.R. 867, 876 (9th Cir. BAP 2002) (citing Eisen v. Curry (In re Eisen),

14 F.3d 469, 470 (9th Cir. 1994)). The court may consider: “(1) whether the

debtor misrepresented facts in her petition or plan, unfairly manipulated

the Bankruptcy Code, or otherwise filed her chapter 13 petition or plan in

an inequitable manner; (2) the debtor’s history of filings and dismissals;

(3) whether the debtor only intended to defeat state court litigation; and

(4) whether egregious behavior is present.” Olson v. Van Meter (In re Olson),


                                         12
BAP No. NV-17-1168-LTiF, 2018 WL 989263, at *5 (9th Cir. BAP Feb. 5,

2018) (citing In re Leavitt, 171 F.3d at 1224).

      When no party files a motion to dismiss, the court may dismiss a case

on its own motion. Section 105(a) provides (in relevant part) that:

      No provision of this title providing for the raising of an issue by
      a party in interest shall be construed to preclude the court from,
      sua sponte, taking any action or making any determination
      necessary or appropriate to enforce or implement court orders
      or rules, or to prevent an abuse of process.

§ 105(a). In other words, § 105(a) allows a bankruptcy court to dismiss a

case sua sponte for abuse of process. See Rosson v. Fitzgerald (In re Rosson),

545 F.3d 764, 771 n.8 (9th Cir. 2008) (stating that, although § 1307(c)

provides for dismissal or conversion on request of a party in interest or the

United States trustee, the bankruptcy court can do so on its own motion

under § 105(a)); Tennant v. Rojas (In re Tennant), 318 B.R. 860, 868-69 (9th

Cir. BAP 2004) (holding that “[s]ection 105(a) makes ‘crystal clear’ the

court’s power to act sua sponte where no party in interest or the United

States trustee has filed a motion to dismiss a bankruptcy case” under

§ 1307).

      2.    The bankruptcy court considered Mr. McInnis’ arguments
            and properly exercised its discretion to dismiss the case.

      The bankruptcy court dismissed Mr. McInnis’ bankruptcy case for an

abuse of process, because it found that he was just using the bankruptcy


                                        13
process to hinder or delay the County’s efforts to sell the Subject Lots. We

discern no error.

      We have stated that, “[w]hen a bankruptcy filing is motivated by a

desire to delay a creditor from enforcing its rights in an ongoing dispute,

the filing is an abuse of process.” In re Bayati, BAP No. CC-16-1072-KiTaKu,

2016 WL 5848892, at *4 (9th Cir. BAP Oct. 5, 2016), appeal dismissed as moot,

689 F. App’x 867 (9th Cir. 2017) (citing Jones v. Bank of Santa Fe (In re

Courtesy Inns, Ltd.), 40 F.3d 1084, 1090 (10th Cir. 1994)).

      Mr. McInnis admits that he filed his petition solely to halt the sale of

the Subject Lots. In his appellate brief, he states that the County’s actions

“caused [him] to repeatedly file bankruptcy hastily to stop their illegal

unconstitutional land grab!” He even told the bankruptcy court that he

repeatedly filed for bankruptcy “in an emergency to protect [his] asset from

being stolen for 20 cents on the dollar.” The bankruptcy court accurately

recounted his history of bankruptcy filings on the eve of foreclosure sales,

which were designed to frustrate a single creditor, rather than rehabilitate

his consumer debt. It also noted that none of his eleven prior cases were

successful and that most were dismissed for Mr. McInnis’ failure to file

required documents. We agree with the bankruptcy court that Mr. McInnis’

repeated bankruptcy filings (with little effort and no apparent intention to

complete the bankruptcy process) were improper and constituted an abuse

of process warranting dismissal under § 105(a).


                                        14
      Similarly, the § 1307(c) analysis also provides a basis for dismissal for

bad faith. The bankruptcy court found that Mr. McInnis unfairly

manipulated the Bankruptcy Code; filed multiple unsuccessful bankruptcy

cases, many of which were dismissed for failure to file documents; and

only filed for bankruptcy protection to frustrate the County’s collection

efforts. These findings amply support the Dismissal Order. See In re Leavitt,

171 F.3d at 1224.

      Mr. McInnis argues that the bankruptcy court failed to take into

account his emotional, physical, or financial situation. He also argues that

the bankruptcy court did not employ its discretion or consider his

declarations and exhibits, including his discussion of the County’s

“political retribution” against him and its improper foreclosure tactics. But

the bankruptcy court considered Mr. McInnis’ arguments and exhibits,

even those contained in a declaration filed half an hour before the OSC

hearing. The bankruptcy court was aware of Mr. McInnis’ position

concerning his father’s health, the recession’s effect on his finances, and the

County’s alleged wrongdoing. It found that, given the totality of the

circumstances, including the multiple unsuccessful bankruptcy filings

intended to hinder or delay the County, Mr. McInnis was abusing the

bankruptcy process. The bankruptcy court did not abuse its discretion.

      Mr. McInnis further argues that we should reverse the Dismissal

Order because his father’s health has improved, the criminal charges were


                                      15
dropped, and the recession is over, so he is “now able to complete the

bankruptcy process from beginning to end.” He represents that he cannot

afford an attorney but will utilize “counseling, video tutorials, and self

explanatory forms” to navigate the bankruptcy process on his own.

      Mr. McInnis’ history of repeated filings that went nowhere gives the

lie to his proffered sincerity. Between June 2016 and May 2017, he filed four

bankruptcy cases, all of which were dismissed for failure to file required

documents. This most recent case followed the same dismal pattern. His

story is also changing: he previously represented to the bankruptcy court

that he was close to hiring an attorney and that he “just need[ed] to meet

and decide on one of two candidates,” which would allow him to complete

the bankruptcy process, yet now claims that he can successfully manage his

chapter 13 case on his own.

      Moreover, even accepting Mr. McInnis’ sincerity, the bankruptcy

court did not permanently bar Mr. McInnis from ever filing for bankruptcy

protection. Even during the two-year bar, it allowed Mr. McInnis to seek

bankruptcy protection if he receives prior approval from the court. The

bankruptcy court was within its discretion to dismiss Mr. McInnis’ case.

      3.    The bankruptcy court’s orders confirm a two-year bar on
            refiling.

      Mr. McInnis does not challenge the imposition of a bar on refiling a

bankruptcy petition but argues that the bar is only one year. He claims that


                                      16
the bankruptcy court imposed a one-year bar at the hearing, but that “the

transcriber didn’t correctly hear and transcribe the judge[’]s comments,

because my notes state a 1 year ban . . . .”

      We find no indication that the bankruptcy court intended to impose a

one-year bar. The OSC raised the possibility of a two-year bar, ordering Mr.

McInnis to show cause why his case should not be dismissed with a bar on

refiling “for a period of two years . . . .” At the hearing, the bankruptcy

court orally stated that it would impose a bar on refiling but did not specify

its duration. The subsequent Dismissal Order (which was even titled

“Order Dismissing Case with Prejudice and Two-Year Bar on Refiling”)

imposed in no uncertain terms a two-year bar on refiling.

      Even if there was a conflict between the bankruptcy court’s oral

ruling and the Dismissal Order, the court’s written order prevails over any

oral statements in court. See Rawson v. Calmar S.S. Corp., 304 F.2d 202, 206

(9th Cir. 1962) (stating that the court’s oral “comment is superseded by the

findings of fact. The trial judge is not to be lashed to the mast on his

off-hand remarks in announcing decision prior to the presumably more

carefully considered deliberate findings of fact”). We decline to modify the

bankruptcy court’s two-year bar on refiling.

B.    The bankruptcy court did not abuse its discretion in denying the
      Motion to Extend Deadline.

      Mr. McInnis argues that the bankruptcy court erred in not extending


                                       17
the deadline for him to file his schedules, plan, and other required

documents. He raises the same issues already discussed – that the

bankruptcy court did not take into account his emotional, physical, and

financial situation. We again disagree.

         Rule 1007(c) provides in relevant part that “the schedules, statements,

and other documents required . . . shall be filed with the petition or within

14 days thereafter . . . .” Rule 1007(c). The court may grant an extension of

time to file these documents, but “any extension of time to file schedules,

statements, and other documents required under this rule may be granted

only on motion for cause shown . . . .” Id. We have reiterated that

“[e]xtensions of time under Rule 1007(c) are not handed out as a matter of

course, but only upon a showing of cause.” In re Tillman, 2008 WL 8462961,

at *4.

         The bankruptcy court determined that Mr. McInnis’ reasons for

needing an extension beyond the initial fourteen days were not “credible.”

It cited his eleven prior bankruptcy cases, many of which were dismissed

for failure to file required documents. For the same reasons explained

above, we hold that the bankruptcy court did not abuse its discretion in

holding that Mr. McInnis failed to establish cause warranting an extension.

         Moreover, in light of our affirmance of the Dismissal Order, we could

not grant any effective relief even if we were to determine that the

bankruptcy court erred in denying the Motion to Extend Deadline (and it


                                        18
did not). The appeal of the Deadline Extension Order is thus moot.

C.    The bankruptcy court properly held that the Motion to Impose Stay
      was moot.

      Mr. McInnis does not directly address the Stay Order, which was

premised on the dismissal of the bankruptcy case. We agree with the

bankruptcy court that the Motion to Impose Stay was moot once the court

dismissed the case.

      A case becomes moot “only when it is impossible for a court to grant

any effectual relief whatever to the prevailing party.” Campbell-Ewald Co. v.

Gomez, 136 S. Ct. 663, 669 (2016) (quoting Knox v. Serv. Emps. Int’l Union,

Local 1000, 567 U.S. 298, 307 (2012) (internal quotation marks omitted)).

“[A] case is moot when the issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome.” City of Erie v.

Pap’s A.M., 529 U.S. 277, 287 (2000) (quoting Cty. of L.A. v. Davis, 440 U.S.

625, 631 (1979)).

      The bankruptcy court properly denied the Motion to Impose Stay as

moot, because it had dismissed Mr. McInnis’ bankruptcy case and could

not impose a stay in the absence of a bankruptcy case. See Armel Laminates,

Inc. v. Lomas & Nettleton Co. (In re Income Prop. Builders, Inc.), 699 F.2d 963,

964 (9th Cir. 1982) (“Once the bankruptcy was dismissed, a bankruptcy

court no longer had power to order the stay . . . .”); Pacifica Park Apartments,

LLC v. U.S. Bank Nat’l Ass’n, No. CIV-F-13-0164 AWI, 2013 WL 5348072, at


                                        19
*3 (E.D. Cal. Sept. 23, 2013) (“The automatic stay in bankruptcy terminates

at the time the case is dismissed. . . . No effect will be had by deciding this

issue because the case will remain dismissed and the stay terminated by

operation of law.”). As we explained above, the bankruptcy court was

within its discretion to dismiss the case. Thereafter, the bankruptcy court

could no longer impose the automatic stay in a nonexistent case and could

not grant Mr. McInnis his requested relief. It was proper to deny the

Motion to Impose Stay as moot.

                               CONCLUSION

      The bankruptcy court did not abuse its discretion. We AFFIRM.




                                       20